SCHAUER, J.
I dissent. It is my view that respondent has failed to meet the burden of proving the illegality of her marriage to Nichols, that the finding of the probate court that respondent is the widow of the testator is without substantial *284support in the evidence, and that the.portion of the judgment appealed from should be reversed.
For what appears to me to be a logical and convincing refutation of the views taken by the majority of this court, reference is made to the opinion prepared by Mr. Presiding Justice Peters for the District Court of Appeal, First Appellate District, Division One, reported at (CaLApp.) 193 P.2d 90.
In further support of appellant’s position herein, and of the conclusion reached by the District Court of Appeal, it may be pointed out that for aught that is shown in the record the testator, a sea captain, may and must be presumed to have secured a decree of divorce in some domestic or foreign jurisdiction, the validity of which decree respondent, by virtue of her subsequent marriage to Nichols, is now estopped to deny. (See Kelsey v. Miller (1928), 203 Cal. 61, 86-87 [263 P. 200]; In re Kyle (1947), 77 Cal.App.2d 634, 639-640 [176 P.2d 96].) The domicile of the parties and the place of divorce become entirely immaterial where the party seeking to attack the divorce has remarried. When that circumstance is shown, as it is here, if there has been a divorce in any jurisdiction its effect cannot be challenged by a former spouse who has accepted its benefits and remarried.
The presumption of innocence of crime is one of the strongest disputable presumptions known to the law. (See discussion and authorities cited, infra.) As stated by Justice Peters (p. 94 of 193 P.2d), “even if there is ‘some’ evidence that might be interpreted to be contrary to the presumption, it must be conceded that such evidence is very weak indeed. This being so, any error in excluding evidence that might support the presumption takes on added significance. There can be no doubt that the trial court committed error in excluding the declarations of decedent made to intimate acquaintances on numerous occasions that he was divorced from respondent, and that she was his ‘ex-wife’ . . . Respondent concedes, as she must, that it was error to have excluded these declarations of relationship [see Code Civ. Proc., § 1870(4); Estate of Morgan (1928), 203 Cal. 569 [265 P. 241]; Estate of Friedman (1918), 178 Cal. 27 [172 P. 140]; Estate of Strong (1942), 54 Cal.App.2d 604 [129 P.2d 493]], but contends that such error was not prejudicial because respondent had admitted that decedent had declared to her that he had secured a divorce and ‘no amount of additional evidence to the same effect could do her so much damage as her own testi*285mony on that subject.’ (Res. Br., p. 6.) In other words, the respondent contends that the rejected testimony was merely cumulative, and that its rejection was not prejudicial. This is an unrealistic approach to the question . . . [T]he probate judge seemed to be of the opinion that the burden to show a divorce rested upon appellant, and seemed to feel that that burden could only be met by record evidence of a divorce. In both assumptions the trial judge was wrong. Moreover, this respondent had to offer some reason for marrying Nichols, otherwise she would be guilty of deliberate bigamy. Smith was not here to deny her statements. Nichols, although present at the conversation, was not produced nor was his absence explained before the probate court. To say the least, the evidence as to whether there was or was not a divorce from Smith was most tenupus and uncertain, with a strong presumption that a divorce had been secured. Thus, to have excluded the decedent’s own statements on this subject made to several persons on many occasions was obviously error of a most prejudicial nature. ’ ’
That the burden was on respondent to prove the illegality of her marriage to Nichols there can be no question. As previously stated, the presumption of innocence of crime is one of the strongest of the disputable presumptions known to the law. (See Code Civ. Proc., § 1963; 10 Cal.Jur. 754, 762-764, and cases there cited; see, also, People v. Shorts (1948), 32 Cal.2d 502, 507 [197 P.2d 330].) And as declared in Estate of Hughson (1916), 173 Cal. 448, 453 [160 P. 548], quoting from Hunter v. Hunter (1916), 111 Cal. 261, 267 [43 P. 756, 52 Am.St.Rep. 180, 31 L.R.A. 411], “There is also a presumption, and a very strong one, in favor of the legality of a marriage regularly solemnized. Rather than hold a second marriage invalid and that the parties have committed a crime or been guilty of immorality, the courts have often indulged in the presumption of death in less than seven years, or, where the absent party was shown to be alive, have allowed a presumption that the absent party has procured a divorce. A more correct statement perhaps would be that the burden is cast upon the party asserting guilt or immorality to prove the negative—that the first marriage had not ended before the second marriage. ’ ’
Respondent here, in order to meet the burden of proving the bigamy of which she asserts she is guilty, relied in the probate court solely upon the fact that the testator in his *286will left $5.00 “to my wife,” and upon testimony that no record had been found of a Reno divorce or of any California divorce proceedings between the parties, although search had been made in Reno and in all California counties except two. Despite the total lack of evidence that the parties had not been divorced elsewhere, and despite respondent’s testimony that the testator had declared to her that a divorce had been procured by him, that service had been accomplished by publication, that he had at that time a copy of the decree in a safety deposit box, and that she was free to marry Nichols —a declaration which she accepted and upon which she acted until such time as she discovered that the testator had died leaving a substantial estate—the probate court found that she is the testator’s widow. This reliance upon the words “to my wife” as the basis for the finding that respondent is the widow of decedent serves but to aggravate the prejudicial effect of the error in excluding the decedent’s repeated declarations that she was his ex-wife. ’ ’
The portion of the judgment appealed from should be reversed.